Title: Christopher Clark to Thomas Jefferson, 25 April 1817
From: Clark, Christopher Henderson
To: Jefferson, Thomas


          
            Dear Sir,
            Academy 
              25 April 17
          
          Agreeably to my expectation met Capt Irvine at this place and we have had a little conversation on the Subject of the Roads he seems not to have formed a correct estimate of the Relative goodness of the two and will again travel the new one with a View to a further examination he is satisfied with the old one and appears unwilling to abandon it on a mere conjecture of obtaining an other that shall be nearly as good his opposition is however founded on correct principles and will be withdrawn on a conviction that the private injury is in an over proportion to the public good in the old Roads continuing
          We find great defficulties in obtaining a proven person to take charge of this Seminary and are casting our eyes on mr John Wood of whom you spoke so favorably this morning we feel great anxiety for the prosperity 
of the place and if he can be obtained would be glad to employ him my own wishes as well as the desire of the Gentlemen present are directed to your friendly assistance in obtaining his services if it shall comport with your View of the Subject we shall write to him at Richmond and if not puting you to too much trouble will be much obliged by you droping him a line in our behalf
          
            Accept my best wishes for a pleasant Journey and good weather home
            Chris Clark
          
        